                               UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA



FIREFIGHTERS’ RETIREMENT
SYSTEM, ET AL.
                                                                       CIVIL ACTION
VERSUS
                                                                       13-373-SDD-EWD
CITCO GROUP LIMITED, ET AL.

                                          RULING

         This matter is before the Court on the Motion for Summary Judgment1 filed by

Defendants, Consulting Services Group, LLC (“CSG”) and Joe Meals (“Meals”)

(collectively, the “CSG Defendants”). Plaintiffs have filed an Opposition,2 to which the

CSG Defendants filed a Reply.3 For the following reasons, the Court finds that the Motion

by the CSG Defendants should be GRANTED.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiffs are the administrators of public pension plans that provide benefits for

firefighters and other municipal employees in Louisiana. The instant suit arises out of

Plaintiffs’ collective $100 million dollar investment in FIA Leveraged Fund (“Leveraged”)

in 2008.4 Plaintiffs allege that when they tried to redeem their investment in Leveraged,

they discovered that the fund “was not liquid and that the valuations contained in the

account statements issued to it were not accurate.”5 To date, they claim, “no cash



1
  Rec. Doc. No. 723.
2
  Rec. Doc. No. 792.
3
  Rec. Doc. No. 820.
4
  Rec. Doc. No. 1-3, p. 13 at ¶ 34.
5
  Rec. Doc. No. 1-3, p. 17 at ¶ 42.
48974 
                                                                                 Page 1 of 22 
                                                                                              
 
payment has been paid,”6 and Leveraged has “been liquidated in the Cayman Islands

pursuant to the order of Cayman Islands courts.”7

         Prior to and during their investment in Leveraged, Plaintiffs retained CSG as their

investment advisor.8 Each of the three Louisiana Funds who are Plaintiffs herein executed

a separate contract with CSG.9 Defendant Joe Meals “was a CSG representative and

served as one of the firm’s liaisons with the Plaintiffs”10 at the time of their investment in

Leveraged. In their Petition for Damages,11 Plaintiffs asserted a claim entitled “Breach of

Contract” against the CSG Defendants,12 claiming that if CSG “had performed [its] due

diligence with the due care and in the manner required by ordinary prudent professionals

serving as investment advisors, [the CSG Defendants] would have discovered all or some

of the material misrepresentations and omissions alleged herein and Plaintiffs would not

have”13 invested in Leveraged.

         Now, in their Motion for Summary Judgment, the CSG Defendants argue that the

claim against them is prescribed because it is actually “a professional negligence claim –

not a “Breach of Contract” claim as [Plaintiffs] labeled it in their Petition for Damages.”14

Thus, they say, it is subject to the one-year prescriptive period applicable to negligence

claims under Louisiana law.15 Because “all the facts that support Plaintiffs’ claim against



6
  Id. at ¶ 43.
7
  Id. at ¶ 44.
8
  Rec. Doc. No. 1-3, p. 7 at ¶ 15; Rec. Doc. No. 792, pp. 4-5.
9
   Rec. Doc. Nos. 723-8, 723-9, 723-10.
10
   Rec. Doc. No. 723-1, p. 4.
11
   Rec. Doc. No. 1-3.
12
   Plaintiffs’ original Petition included three other claims against the CSG Defendants, but those claims were
withdrawn in Plaintiffs’ First Amendment to Petition for Damages (Rec. Doc. No. 1-3, p. 69).
13
   Rec. Doc. No. 1-3, p. 46.
14
   Rec. Doc. No. 723-1, p. 1.
15
   La. C. C. art. 3492.
48974 
                                                                                                 Page 2 of 22 
                                                                                                              
 
the CSG Defendants were known (or should have been known) by Plaintiffs more than

one year before the filing of the lawsuit,”16 Defendants argue that the claim against them

“was not timely filed and is prescribed.”17 Plaintiffs dispute the CSG Defendants’

characterization of their claim as sounding in negligence, arguing that “it is plain to see

that the claims . . . are based on the breach of the promises made by [the CSG

Defendants] in the various contracts entered into with [Plaintiffs].”18 Plaintiffs argue that,

because their claim “is a breach of contract claim based upon a written agreement with

specific terms,”19 the ten-year prescriptive period for breach of contract should apply.

         As noted by the CSG Defendants, under Louisiana law, “the prescriptive period is

not determined by the label of the cause of action but by ‘the nature of the transaction

and the underlying basis of the claim.’”20 Applying the relevant law and jurisprudence to

the facts of this claim, the Court concludes that it is a professional negligence claim,

rather than a breach of any particular contractual obligation imposed by the Agreements

between the parties. Further, because Plaintiffs’ own pleadings demonstrate that there is

no genuine dispute of material fact regarding when they had knowledge of the facts

underlying the professional negligence claim, the Court finds that the claim against the

CSG Defendants is prescribed and the instant Motion for Summary Judgment should be

granted.




16
   Rec. Doc. No. 723-1, p. 3.
17
   Rec. Doc. No. 723-1, p. 3.
18
   Rec. Doc. No. 792, p. 11.
19
   Rec. Doc. No. 792, p. 10.
20
   Rec. Doc. No. 723-1, p. 2 (citing Copeland v. Wasserstein, Perella & Co., 278 F.3d 472, 479 (5th Cir.
2002).
48974 
                                                                                           Page 3 of 22 
                                                                                                        
 
II.      LAW AND ANALYSIS

         A. Summary Judgment Standard

         “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”21 In assessing whether a dispute to any material fact exists, the Court considers

all of the evidence in the record but must refrain from making credibility determinations or

weighing the evidence.22 A party moving for summary judgment “must ‘demonstrate the

absence of a genuine issue of material fact,’ but need not negate the elements of the

nonmovant’s case.”23 If the moving party satisfies its burden, “the non-moving party must

show that summary judgment is inappropriate by setting ‘forth specific facts showing the

existence of a genuine issue concerning every essential component of its case.’”24

However, the non-moving party’s burden “is not satisfied with some metaphysical doubt

as to the material facts, by conclusory allegations, by unsubstantiated assertions, or by

only a scintilla of evidence.”25

         Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”26 All reasonable factual



21
   Fed. R. Civ. P. 56(a).
22
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008).
23
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (5th Cir. 2003)(quoting Little v.
Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25, 106 S.Ct. at 2552)).
24
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
25
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
26
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
48974 
                                                                                                 Page 4 of 22 
                                                                                                              
 
inferences are drawn in favor of the nonmoving party.27 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”28 “Conclusory allegations unsupported by specific

facts … will not prevent the award of summary judgment; ‘the plaintiff [can]not rest on his

allegations … to get to a jury without any “significant probative evidence tending to

support the complaint.”’”29

         B. Characterization of the claim as “breach of contract” or professional
            negligence
         At issue is whether the claim styled as a “Breach of Contract”30 in Plaintiffs’ Petition

truly sounds in contract or, as the CSG Defendants argue, is in fact a professional

negligence claim to which a one-year prescriptive period applies. Louisiana federal courts

have repeatedly held that the applicable prescriptive period is not governed by the word

choice on the face of the complaint. Instead, as the United States Court of Appeals for

the Fifth Circuit held in Copeland v. Wasserstein, Perella & Co.,31 it is determined “by ‘the

nature of the transaction and the underlying basis of the claim.’”32 Furthermore, the mere

existence of a contract is not sufficient to guarantee that a claim sounds in contract. In

Babin v. Quality Energy Servs., Inc.,33 the Fifth Circuit recognized that, “[e]ven where

there is a contract between the parties . . .Louisiana courts will still scrutinize the claims



27
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
28
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
29
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249).
30
   Rec. Doc. No. 1-3, p. 45.
31
   278 F.3d 472 (5th Cir. 2002).
32
   Id. at 479 (citing Davis v. Parker, 58 F.3d 183, 189 (5th Cir. 1995).
33
   877 F.3d 621 (5th Cir. 2017).
48974 
                                                                                            Page 5 of 22 
                                                                                                         
 
to determine if they are contractual or delictual.”34 Thus, it is the obligation of this Court

to scrutinize Plaintiffs’ claims and, as the Copeland court described, “correctly

characterize[] the gravamen”35 of this case as either breach of contract or negligence.

         The Babin court also recognized that “Louisiana courts will treat an action as

delictual unless a plaintiff alleges the violation of a specific contractual provision.”36

Moreover, it is the “plaintiff [who] has the burden to prove that the defendant breached

some contractual duty above and beyond a general duty”37 of the type that sounds in

negligence. If the Plaintiff Louisiana Funds have not carried their burden by alleging the

violation of a specific contractual provision, their claim will be treated as sounding in tort.

         Count Six of Plaintiffs’ Petition for Damages is entitled “Investment Advisor

Defendants Breach of Contract.”38 Despite that breach of contract label, the Court finds

that Plaintiffs have failed to, as required by Babin, alleged “the violation of a specific

contractual provision.”39 It is not disputed that a contractual relationship existed between

Plaintiffs and CSG; indeed, the CSG Defendants agree that “each Plaintiff hired CSG as

its investment consultant.”40 However, CSG signed a separate Agreement with each of

the three Plaintiff funds – a 2006 Agreement with FRS,41 a 2007 Agreement with MERS,42

and a 2010 Agreement with NOFF.43 In their Petition, Plaintiffs do not allege the violation



34
   877 F.3d 621, 625 (5th Cir. 2017) (citing Terrebonne Par. Sch. Bd. v. Mobil Oil Corp., 310 F.3d 870, 886
(5th Cir. 2002).
35
   Copeland at 478.
36
   Babin at 625.
37
   Terrebonne Par. Sch. Bd. v. Mobil Oil Corp., 310 F.3d 870, 887 (5th Cir. 2002).
38
   Rec. Doc. No. 1-3, p. 45.
39
   Babin at 625.
40
   Rec. Doc. No. 723-1, p. 4.
41
   Rec. Doc. No. 723-9.
42
   Rec. Doc. No. 723-10.
43
   Rec. Doc. No. 723-8.
48974 
                                                                                              Page 6 of 22 
                                                                                                           
 
of any specific provisions of any of these Agreements. In fact, they do not cite any

contractual provisions directly, offering instead that, “as a part of their scope of work, the

Investment Advisor Defendants were to perform the following tasks,”44 followed by a

general nine-point list of Defendants’ obligations, possibly distilled from the three separate

Agreements. Plaintiffs’ list does not account for the fact that each of the Louisiana Funds

executed separate Agreements with CSG, years apart and with non-identical terms. Even

if the general list of “tasks” offered by Plaintiffs in lieu of citing specific contractual

provisions was sufficient, Plaintiffs fail to specify which “tasks” were allegedly not

performed or which provisions were allegedly violated; they merely append the

unspecified blanket allegation that “[a]s a result of this breach of the agreement, Plaintiffs

have been damaged.”45

         Where Plaintiffs accuse the CSG Defendants of not “perform[ing] their due

diligence”46 to the standard of care, they do not claim that the obligation to perform due

diligence arises out of the Agreements between the parties. Instead, they claim that the

CSG Defendants were bound to perform due diligence in keeping with “the due care and

. . .the manner required by ordinary prudent professionals serving as investment

advisors.”47 A duty that arises out of a standard of care is a quintessential feature of

negligence analysis under Louisiana law. Insofar as the “breach” asserted by Plaintiffs is

a breach of professional duty and not a breach of a specific contractual provision, the

“underlying basis of the claim”48 clearly sounds in tort, not contract. The Fifth Circuit held


44
   Rec. Doc. No. 1-3, p. 45 at ¶ 216.
45
   Rec. Doc. No. 1-3, p. 46 at ¶ 219.
46
   Rec. Doc. No. 1-3, p. 46 at ¶ 218.
47
   Id.
48
   Copeland at 479.
48974 
                                                                                  Page 7 of 22 
                                                                                               
 
as much in Babin, where the plaintiff “[did] not allege that [the defendant] violated any

specific contractual provision,” but instead alleged that the defendant “violated a statutory

duty.”49 The court concluded that the Babin plaintiff’s claim sounded in tort because “the

‘breach’ arises from a general statutory duty, rather than a specific provision in the parties’

contract.”50 Likewise, the Louisiana Funds here appeal to the standard of care generally

owed by “ordinary prudent professionals,” not to any duty specifically created by the

contract.

         The Babin standard requires the Court to treat Plaintiffs’ claim as delictual in the

absence of allegations of breach of specific contractual provisions. The Court concludes

that the delictual default cannot be not overcome by a paraphrased list of Defendants’

obligations that does not cite any of the actual provisions of the Agreements between the

parties,51 nor by the unelaborated assertion that “[a]s a result of this breach of the

agreement, Plaintiffs have been damaged.”52 Plaintiffs’ allegations are conclusory, and

they have failed to come forward with competent summary judgment evidence indicative

of a breach of contract.

         Additionally, the Court finds that in their Petition and Opposition, Plaintiffs

repeatedly allege misfeasance, rather than nonfeasance, of the Agreements between the

parties. The Fifth Circuit in Copeland recognized that, “although nonfeasance in the

performance of an obligation creates a cause of action that prescribes in ten years,



49
   877 F.3d 621, 626 (5th Cir. 2017).
50
   Id.
51
   Plaintiffs do cite specific contractual provisions in their Opposition to this Motion, but, as discussed
below, they fail to allege breach of those provisions (nonfeasance), instead alleging misfeasance, which
sounds in tort.
52
   Rec. Doc. No. 1-3, p. 46 at ¶ 219.
48974 
                                                                                                Page 8 of 22 
                                                                                                             
 
misfeasance in the performance of a contract for professional services . . .gives rise to a

claim in tort.”53 Applying that principle in Ames v. Ohle,54 the Louisiana Fourth Circuit

Court of Appeal held that a client’s claim against her investment advisor for its alleged

“false statements and omissions”55 was “delictual in nature and subject to the prescription

of one year” because the client did “not allege nonperformance of any specific promises

made by defendants which could be considered nonfeasance.”56 Because she asserted

“that she relied on false statements and omissions, not specific promises that were never

performed,”57 the court concluded that her claim sounded in tort.

         Plaintiffs do not allege that the CSG Defendants failed to perform the contract at

all; instead, they allege that due diligence was not performed “with the due care and in

the manner required by ordinary prudent professionals.”58 That Plaintiffs are alleging

misfeasance is clearly illustrated by their reliance on the testimony of James Hille, the

due diligence expert retained by the Citco Defendants. Plaintiffs claim that “Hille’s various

conclusions show that [the CSG Defendants] breached the promises made in the

contracts with the Louisiana Funds.”59 However, Hille’s testimony focuses on how

“Planitiffs’ pre-investment due diligence. . .failed to meet industry standard practice.”60

Hille opines that the Plaintiffs “failed to evaluate”61 their investment “in accordance with

industry standard practice, as evidenced by” the failure to conduct a site visit, to request



53
   Copeland at 479 (emphasis in original).
54
   2011-1540 (La.App. 4 Cir. 5/3/12), 97 So.3d 386.
55
   Id. at. 393.
56
   Id.
57
   Id.
58
   Rec. Doc. No. 1-3, p. 46.
59
   Rec. Doc. No. 792, p. 12.
60
   Rec. Doc. No. 791-4, p. 138.
61
   Id. at p. 146.
48974 
                                                                                  Page 9 of 22 
                                                                                               
 
a due diligence questionnaire, and to conduct background or reference checks.62 Again,

Hille’s testimony focuses on how the performance of the Agreements fell short of “industry

standard practice”63 – he does not claim that the CSG Defendants did not perform any

particular contractual obligation. Again, Louisiana courts have held that, while a claim for

non-performance of a contract sounds in contract law, misfeasance gives rise to a tort

claim.

         Further, the Court notes that the “industry standard” or custom evidence discussed

by Hille is a hallmark of negligence analysis, as it focuses on the standard of care and the

reasonableness of Defendants’ conduct.64 Of course, it is not dispositive that Plaintiffs

rely on negligence-related terminology in discussing their claim – as Copeland instructs,

the language used to describe a claim is not the last word as to its nature. The issue is

that Plaintiffs purport to be claiming breach of contract while relying on arguments that go

to the substantive elements of a negligence claim. To the extent that Plaintiffs attempt to

prove “breach of contract” by pleading the elements of negligence, the Court concludes

that the claim is, in its essence, a claim for negligence. Plaintiffs’ conclusory statement

that “the claim is a breach of contract claim based upon a written agreement with specific

terms”65 rings hollow in the absence of a more specific showing that their harm resulted

from breach of specific contractual provisions.




62
   Id.
63
   Rec. Doc. No. 791-4, p. 138.
64
   See, e.g., Canal Barge v. Torco Oil Co., 220 F.3d 370, 377 (5th Cir. 2000) (“Although custom itself does
not create a duty, “custom may help define the standard of care a party must exercise after it has undertaken
a duty....”).
65
   Rec. Doc. No. 792, p. 10.
48974 
                                                                                              Page 10 of 22 
                                                                                                            
 
         Louisiana courts have not hesitated to find that a claim sounded in tort even where

there was a contract between the parties. In AGEM Management Services, LLC v. First

Tennessee Bank National Association,66 the United States District Court for the Eastern

District of Louisiana considered whether a claim brought between parties to a financial

contract was properly characterized as breach of contract or tort. The plaintiff in AGEM

argued that its claim sounded in contract because it alleged that, during the course of the

contract, it was damaged by certain misrepresentations and failures to disclose by the

defendant. The Eastern District held that, “while guised as a breach of contract action,

[the suit] is merely a repeat of other allegations . . . namely misrepresentation, breach of

fiduciary duty, and fraudulent suppression, [which] are actually based in tort and not in

contract.”67 The court reasoned that a breach of contract claim did not exist because the

duties allegedly breached by the defendant were delictual in nature, “not duties that [the

defendant] contractually assumed.”68 The same can be said here. To the extent that the

CSG Defendants had a duty to “perform[] their due diligence with the due care and in the

manner required by ordinary prudent professionals,”69 that duty derives from the general

standard of professional negligence. The Louisiana Supreme Court held as much in

Roger v. Dufrene,70 where it reviewed a host of state law precedent regarding

professional services contracts and found that

         The nature of certain professions is such that the fact of employment does
         not imply a promise of success, but an agreement to employ ordinary skill
         and care in the exercise of the particular profession. The duty imposed upon
         [professionals] upon whose advice the client or patient depends is that of

66
   942 F.Supp. 2d 611 (E.D. La. 2013).
67
   Id. at 622.
68
   Id.
69
   Rec. Doc. No. 1-3, p. 46.
70
   613 So.2d 947 (La. 1993).
48974 
                                                                                Page 11 of 22 
                                                                                              
 
         “reasonable diligence,” a breach of which duty results in an action in
         negligence.71


         By contrast, cases where courts have found that a professional services contract

did give rise to a breach of contract claim are distinguishable from the instant case. For

example, this Court in Murray v. Cannon Cochran Management Services, Inc.,72 held that

a breach of contract claim necessarily included allegations that were directly linked to

contractual provisions. This Court recognized the plaintiff’s claim as being for “failure to

timely report a claim to an excess carrier.”73 In the contract between the plaintiff and the

insurer and administrator defendants, the defendants agreed to secure coverage for the

plaintiff and “report to excess insurance carriers”74 regarding that coverage. Thus, the

defendants’ failure to report in accordance with the contract was “an instance of

nonfeasance”75 that was cognizable in contract law because the plaintiff “allege[d] the

breach of specific provisions”76 of the contract. The plaintiff’s claim did “not arise from the

breach of general duties but from specific contractual promises”77 that were not

performed.

         Similarly, the Eastern District in Brees v. Houser78 held that a claim arising out of

an investment contract constituted breach of contract because the defendant “failed to

do”79 what he agreed to do in the contract. In Brees, the plaintiffs claimed that they gave



71
   Id. at 949 (internal citation omitted).
72
    No. CIV.A. 14-310-JWD, 2014 WL 5794997 (M.D. La. Nov. 6, 2014).
73
   Id. at *4.
74
   Id. at *12.
75
   Id. at *11.
76
   Id at *12.
77
   Id. at *12.
78
   No. CIV.A. 13-4760, 2014 WL 3587333 (E.D. La. July 21, 2014).
79
   Id at *4.
48974 
                                                                                  Page 12 of 22 
                                                                                                
 
personal checks to the defendant “to purchase Louisiana Film Tax Credits . . .for which

[they] expected a $200,000 return.”80 The defendant “led [plaintiffs] to believe that the

money would be kept in an escrow account until the tax credits had been certified,”81 but

instead, it “was dissipated before the tax credits could be purchased.”82 When the

plaintiffs brought suit, the defendants argued the claim was delictual and prescribed. The

court disagreed, finding that “the plaintiffs allege[d] that [defendant] induced them to rely

to their detriment by promising to protect their money and deliver state tax credits, which

[defendant] failed to do.”83 That failure to perform according to the agreement was

nonfeasance and thus governed by the ten-year prescriptive period.84 The contract in

Brees is distinguishable from the Agreements between the Louisiana Funds and the CSG

Defendants because it imposed a specific, result-oriented obligation – the delivery of tax

credits – that was not performed, resulting in nonfeasance. Plaintiffs in the instant case

have not identified any such failure to perform on the part of Defendants; rather, they

assert that the performance was not rendered in the manner of an “ordinary prudent

professional.” This is a tort claim, both on its face and with respect to what the Fifth Circuit

in Copeland said is the ultimate consideration, namely, “the underlying basis of the

claim.”85

         Plaintiffs claim Copeland is distinguishable and inapplicable because they “are

alleging . . .a breach of contract,”86 while the plaintiff in Copeland was not. This is a


80
   Id. at *1
81
   Id.
82
   Id.
83
   Id. at *4.
84
   See City of Alexandria v. Cleco Corp., et al.,, No. 1:05-cv-01121, 2010 WL 290506 (W.D. La. Jan. 22,
2010) for similar analysis of nonfeasance of a contract for professional services.
85
   Copeland at 479.
86
   Rec. Doc. No. 792, p. 11.
48974 
                                                                                           Page 13 of 22 
                                                                                                         
 
perplexing argument to make in the context of Copeland, which rejects the tautological

argument that a claim sounds in contract simply because the plaintiff calls it “breach of

contract.” The fact that the words “breach of contract” appear here and not in the

Copeland petition is irrelevant. Moreover, setting aside the absence of an explicit “breach

of contract” claim in Copeland, the facts are otherwise highly analogous to the instant

case. In Copeland, the defendant was a financial advisor being sued for, among other

things, making certain assurances regarding a prospective investment that plaintiffs

claimed they relied upon to their detriment. When considering whether this claim sounded

in tort, the Copeland court cited Roger v. Dufrene87 for the proposition that a breach of

the duty of due diligence in the context of a professional services contract gives rise to a

cause of action in negligence, and concluded:

         We discern no valid reason to treat a financial adviser such as [the
         defendant] differently. [The defendant] can reasonably be thought to have
         promised only to advise [plaintiff] diligently, in accordance with the standard
         of care among financial advisers. [The plaintiff] claims that [the defendant’s]
         advice fell short of that standard; but this states a quintessentially delictual
         claim that prescribed years ago . . .88

         Overall, for the reasons stated above, the Court concludes that Plaintiffs’ claim

against the CSG Defendants, while styled as a claim for “breach of contract,” actually

sounds in tort.89


87
   613 So. 2d 947 (La. 1993).
88
   278 F.3d 472, 479–80 (5th Cir. 2002).
89
   The Court finds Plaintiffs’ “breach of promise” and “breach of fiduciary” arguments unpersuasive.
Successfully pleading breach of promise requires the identification of a specific “promise” or obligation that
was breached by the defendant. And, where courts have recognized a “breach of promise” claim, it has
typically pertained to an oral or otherwise less-formal contract, which is not the case here. See, e.g., Stokes
v. Georgia-Pac. Corp., 894 F.2d 764, 766 (5th Cir. 1990) (finding breach of promise claims existed where
the plaintiff alleged that he relied on the defendant’s oral promise to give him a long-term contract). See
also Ctr. for Restorative Breast Surgery, L.L.C. v. Blue Cross Blue Shield of Louisiana, No. CV 11-806,
2016 WL 7468165, at *17 (E.D. La. May 6, 2016) (finding that “breach of promise” claim existed where
“[p]laintiffs have clearly alleged that an oral contract was created when Plaintiffs contacted Defendants to
48974 
                                                                                                Page 14 of 22 
                                                                                                              
 
         C. Whether Plaintiffs’ Negligence Claim is Prescribed

         Because the Court determined above that Plaintiffs’ claim against the CSG

Defendants sounds in tort, the one-year prescriptive period for delictual actions set out in

Louisiana Civil Code Article 3492 applies to their claim.90 The instant suit was filed on

March 1, 2013.91 Per Defendants, the claim is prescribed because:

         Plaintiffs’ allegations in the Petition, other judicial filings, and documents
         and deposition testimony demonstrate that there is no question that
         Plaintiffs clearly knew (or should have known) of the facts that they allege
         support their professional negligence claim more than a year before they
         filed their Petition on March 1, 2013.92

         Plaintiffs disagree, calling for the application of the doctrine of contra non

valentem, which prevents the running of liberative prescription when the cause of action

is not known or reasonably knowable by the plaintiff.93 There are four instances

recognized by the Louisiana Supreme Court where contra non valentem is applied to

prevent the running of prescription:

            (1) where there is some legal cause which prevented the courts or their
            officials from taking cognizance of or acting on the plaintiff's action; (2)
            where there was some condition coupled with the contract or connected
            with the proceedings which prevented the creditor from suing or acting;
            (3) where the debtor himself has done some act effectually to prevent
            the creditor from availing himself of his cause of action; or (4) where the
            cause of action is neither known nor reasonably knowable by the plaintiff
            even though this ignorance is not induced by the defendant.94




obtain preauthorization to perform the procedures”). As for the breach of fiduciary duty argument, Plaintiffs
did not assert such a claim in their Petition. It would contravene civil procedure to read in such a claim at
this stage.
90
   “Delictual actions are subject to a liberative prescription of one year.”
91
   Rec. Doc. No. 1-3.
92
   Rec. Doc. No. 723-1, p. 2.
93
   Cole v. Celotex Corp., 620 So.2d 1154, 1156-57. (La.1993).
94
   Dominion Exploration & Prod., Inc. v. Waters, 07–0386, (La.App. 4 Cir. 11/14/07), 972 So.2d 350, 358.
48974 
                                                                                              Page 15 of 22 
                                                                                                            
 
         Plaintiffs assert that the fourth category of contra non valentem applies to this case

because they were not aware of the facts giving rise to their claim against the CSG

Defendants at the time of filing, and because they “did not discover the facts [regarding

CSG’s] lack of due diligence until after the lawsuit commenced.”95 The Court finds it

improbable that Plaintiffs were unaware of any lack of due diligence on the part of the

CSG Defendants until after their lawsuit commenced, considering that their Petition,

which initiated this lawsuit, states that if CSG “had performed their due diligence with the

due care and in the manner required by ordinary prudent professionals serving as

investment advisors,”96 Plaintiffs would not have invested in Leveraged. Obviously,

Plaintiffs were aware of the possibility of a claim against the CSG Defendants before their

Petition asserting a claim against the CSG Defendants was filed. If Plaintiffs were aware

of their claim against the CSG Defendants more than a year before the Petition, their

claim is prescribed.

         Louisiana courts have held that the prescriptive period for a tort claim “commences

when a plaintiff obtains actual or constructive knowledge of facts indicating to a

reasonable person that he or she is the victim of a tort.”97 Constructive knowledge, as

defined by the Louisiana Supreme Court, is “whatever notice is enough to excite attention

and put the injured party on guard or call for inquiry.”98 In light of that definition, Plaintiffs’

statement that, before this lawsuit, they “were never informed of any failures of [the CSG




95
   Rec. Doc. No. 792, p. 14.
96
   Rec. Doc. No. 1-3, p. 46.
97
   Ferguson v. Sugar, 05-921 (La.App. 4 Cir. 6/25/08), 988 So.2d 816, 824.
98
   Hogg v. Chevron USA, Inc., 09-2632 (La. 07/06/10), 45 So.3d 991, 997.
48974 
                                                                                      Page 16 of 22 
                                                                                                    
 
Defendants] to provide due diligence”99 misses the point.100 Prescription does not begin

to run only when a party is provided with direct and explicit information regarding a tort.

Indeed, the Louisiana Supreme Court instructs that a “court’s ultimate consideration is

the reasonableness of the injured party’s action or inaction in light of the surrounding

circumstances.”101

         Defendants claim that several portions of the record establish the timing of

Plaintiffs’ knowledge of their cause of action against the CSG Defendants. First, Plaintiffs

allege that, on January 20, 2011, they received revised financial statements for Arbitrage

and Leveraged and thus became aware of “an error in the financial statement”102 issued

previously. Because this error “is one of the things Plaintiffs allege the CSG Defendants

failed to discover,”103 Defendants argue that January 20, 2011 triggered the running of

prescription on this claim. The Court is not persuaded by this argument. Although the

knowledge of errors in prior financial statements may have sufficiently provided Plaintiffs

notice of a cause of action against the accounting firm or the funds themselves, there is

no evidence before the Court to establish that Plaintiffs’ notice of those errors by a third




99
   Rec. Doc. No. 792, p. 16.
100
    Likewise, Plaintiffs’ reliance on Sudo Properties, Inc. v. Terrebonne Par. Consol. Gov’t, 503 F.3d 371,
378 (5th Cir. 2007), is misplaced. Although the Fifth Circuit did conclude that the plaintiff’s knowledge of
“dramatic discrepancies between the projected and actual expenses” connected to an investment was “not
sufficient to create notice inquiry as a matter of law,” the claim at issue in Sudo was a fraud claim brought
under the Securities Act. Thus, although the discrepancies in expenses were not enough to give rise to
notice of a potential cause of action for fraud, the Sudo court does not address whether it would suffice
where, as here, the claim is professional negligence. Moreover, the Plaintiffs do not allege a discrepancy
between actual and projected earnings; they allege a total inability to redeem their investment. The latter is
more likely to constitute notice.
101
    Hogg v. Chevron USA, Inc., 09-2632 (La. 07/06/10), 45 So.3d 991, 997-98.
102
    Rec. Doc. No. 723-1, p. 21 (citing Rec. Doc. No. 1-3, p. 23).
103
    Rec. Doc. No. 723-1, p. 21.
48974 
                                                                                               Page 17 of 22 
                                                                                                             
 
party necessarily demonstrates that the Plaintiffs were aware of any lack of due diligence

on the part of CSG as of those dates.

         Second, Defendants cite Plaintiffs’ statement that March 3, 2011 is the “date

prescription commences.”104 Again, the Court is not persuaded that this statement

constitutes knowledge of Plaintiffs’ cause of action against the CSG Defendants,

however; as Defendants concede, the statement was made in reference to a different

claim.105 Third, Defendants cite the fact that, as of August 29, 2011, Plaintiffs had retained

“an expert from the Ernst & Young Fraud Investigative Unit to prepare his opinion or

impressions in anticipation of litigation with the hedge fund(s)”106 as evidence of Plaintiffs’

knowledge. Although Plaintiffs were clearly preparing for litigation at that point, and it is

conceivable that they anticipated litigation with CSG, their statement describes “litigation

with the hedge fund(s),”107 which does not mandate the conclusion that they were aware

of a cause of action specifically against CSG.

         Nevertheless, the Court finds that Plaintiffs’ claim is prescribed. Even if none of the

above “triggers” offered by Defendants conclusively demonstrate constructive knowledge

by Plaintiffs of their potential cause of action against the CSG Defendants, the Court finds

that Plaintiffs’ Winding Up-Petition,108 filed on January 31, 2012, demonstrated sufficient

“knowledge of facts indicating to a reasonable person that [they were] the victim of a




104
    Rec. Doc. No. 81, p. 10-11.
105
    Rec. Doc. No. 723-1, p. 22, n. 64.
106
    Rec. Doc. No. 723-4, p. 2.
107
    Id.
108
    Rec. Doc. No. 723-17.
48974 
                                                                                   Page 18 of 22 
                                                                                                 
 
tort”109 as to trigger the running of prescription on Plaintiffs’ claim against the CSG

Defendants.

         The Winding-Up Petition is effectively a snapshot of what Plaintiffs knew about

their failed investment as of January 31, 2012, the day the Petition was filed. It is difficult

to see how the investment advisors who recommended the Leveraged investment are not

implicated by Plaintiffs’ knowledge that, as the Winding-Up Petition alleges, Leveraged

was refusing to redeem Plaintiffs’ investment despite multiple requests,110 that Leveraged

“ha[d] failed to provide or file audited accounts since 2008”111 or that the manager of

Leveraged “[was] under investigation by the US Securities Exchange Commission.”112

Plaintiffs themselves describe the inevitable connection between these facts and the CSG

Defendants in their Petition, where they claim that, “if [CSG] had performed their due

diligence [they] would have discovered all or some of the material misrepresentations and

omissions alleged herein and Plaintiffs would not have purchased the Series N

Shares.”113 The knowledge that Plaintiffs were unable to redeem their investment and the

indications of mismanagement of the fund was sufficient to put Plaintiffs on notice that

they may have a claim against the investment advisor who recommended the fund. The

Winding-Up Petition evidences what the Fifth Circuit in Jensen v. Snellings114 called

“‘storm warnings’ that trigger the duty to inquire further.”115




109
    Ferguson v. Sugar, 05-921 (La.App. 4 Cir. 6/25/08), 988 So.2d 816, 824.
110
    Rec. Doc. No. 723-17, p. 8.
111
    Rec. Doc. No. 723-17, p. 8.
112
    Rec. Doc. No. 723-17, p. 9.
113
    Rec. Doc. No. 1-3, p. 46.
114
    841 F.2d 600 (5th Cir. 1988).
115
    Id. at 608.
48974 
                                                                                  Page 19 of 22 
                                                                                                
 
         Plaintiffs argue that the Winding-Up Petition and the other “triggers” cited by

Defendants cannot be evidence of constructive knowledge because they only

demonstrate that Plaintiffs knew their investment was failing, and because, they claim,

courts have held that “failure to reach earnings levels was not sufficient, by itself, to put

the plaintiff on notice inquiry [of a cause of action], as a myriad of business reasons could

have caused this problem.”116 Thus, Plaintiffs argue, Defendants “are in error to even

claim that the Louisiana Funds were aware of any errors or omissions at that time.”117

This argument is difficult to reconcile with Plaintiffs’ statements elsewhere in the record.

For example, in their Petition, Plaintiffs state that “June 15, 2011 . . . was the first point in

time that Plaintiffs had any notice of knowledge that its investment in Leverage [sic] was

not liquid and that the valuations contained in the account statements issued to it were

not accurate.”118 It cannot be true that Plaintiffs were unaware of any errors or omissions

when they filed their Winding-Up Petition in 2012, because Plaintiffs’ own allegations

demonstrate their awareness of one such error or omission on June 15, 2011.

         The Winding-Up Petition was filed in the Grand Court of the Cayman Islands on

January 31, 2012,119 more than one year before the filing of the instant suit on March 1,

2013. The Court finds that the Winding-Up Petition extinguishes any genuine issue of

material fact regarding when Plaintiffs were aware of their cause of action against CSG.

Presented with the facts contained therein, a reasonable jury could not conclude that

Plaintiffs were not on notice as of that date. Plaintiffs have not pointed to specific summary



116
    Rec. Doc. No. 792, pp. 16-17.
117
    Rec. Doc. No. 792, p. 16.
118
    Rec. Doc. No. 1-3, p. 17 at ¶ 42.
119
    Rec. Doc. No. 723-17.
48974 
                                                                                    Page 20 of 22 
                                                                                                  
 
judgment evidence that demonstrates a genuine issue of fact regarding their awareness

of the claim against the CSG Defendants on January 31, 2012, which is their burden to

defeat this motion. Conversely, the CSG Defendants have carried their summary

judgment burden of demonstrating the absence of a genuine issue of material fact as to

the date prescription begins to run.

         Plaintiffs argue that whether contra non valentem applies at the summary judgment

stage is a question of fact that cannot be resolved by the court. Plaintiffs cite several Fifth

Circuit cases for the proposition that “contra non valentem exceptions are questions of

fact and should be referred to the jury.”120 In particular, Plaintiffs rely on Keenan v.

Donaldson, Lufkin, & Jenrette, Inc.,121 where the Fifth Circuit stated that “when a plaintiff

should know of his cause of action is usually a question of fact.”122 This citation is

inapposite to Plaintiffs’ case; although the Fifth Circuit did recognize the general principle

that knowledge is a question of fact, it went on to affirm the district court’s granting of

summary judgment on the question of contra non valentem. To the extent that it reversed

the district court, it was because the defendant had “failed to prove as a matter of law”123

that the plaintiff knew of his cause of action before it prescribed. In other words, Keenan

only prevents this Court from ruling on the applicability of contra non valentem if there is

a genuine dispute of material fact surrounding Plaintiffs’ knowledge. If the facts are not in




120
    Rec. Doc. No. 792, p. 17.
121
    575 F.3d 483 (5th Cir. 2009).
122
    Id. at 486.
123
    Id. at 490.
48974 
                                                                                  Page 21 of 22 
                                                                                                
 
dispute, this Court is fully empowered to grant summary judgment, as it has done before

in similar circumstances.124

         The record demonstrates that Plaintiffs had constructive knowledge of their cause

of action against the CSG Defendants as of January 31, 2012, if not before; thus, their

claim was prescribed when filed. Therefore, because the record demonstrates no genuine

issue of material fact regarding the timing of Plaintiffs’ knowledge of their cause of action,

the Court finds that summary judgment should be granted in favor of the CSG Defendants.

III.     CONCLUSION

         For the reasons set forth above, the Motion for Summary Judgment125 by the CSG

Defendants (CSG and Joe Meals) is GRANTED.

         IT IS SO ORDERED.

         Signed in Baton Rouge, Louisiana on December 14, 2018.



                                               
                                            S
                                         CHIEF JUDGE SHELLY D. DICK
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




124
    See Crochet v. Bristol-Myers Squibb Co., No. CV 16-36-SDD-EWD, 2018 WL 1935855, at *4 (M.D. La.
Apr. 24, 2018); Union Pac. R.R. Co. v. Morel G. Lemoine Distributors, No. CV 04-00474-BAJ-EWD, 2017
WL 4185476, at *3 (M.D. La. Sept. 21, 2017).
125
    Rec. Doc. No. 723.
48974 
                                                                                      Page 22 of 22 
                                                                                                    
 
